Citation Nr: 0211852	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-07 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

2.  Entitlement to service connection for dysthymia, as 
secondary to the service connected disability of Meniere's 
syndrome (formerly diagnosed as labyrinthitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
February 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

A review of the record reflects that the veteran's claims for 
an increased rating for Meniere's syndrome (formally 
diagnosed as labyrinthitis) currently evaluated as 30 percent 
disabling and for entitlement to individual unemployability 
were denied in an October 2001 rating decision.  The veteran 
submitted a written notice of disagreement as to that rating 
action in December 2001.  Accordingly, the Board is required 
to remand this issue to the RO for the issuance of a 
statement of the case. See Manlicon v. West, 12 Vet. App. 238 
(1999). 

Although the April 2000 rating decision and July 2001 
statement of the case list the service connection issue of 
headaches, it was not styled as a new and material issue, the 
Board has viewed the claim as a request to reopen in light of 
the historical record in this case which shows a prior final 
decision which apparently addressed the issue in January 
1994.



FINDINGS OF FACT

1.  By a decision in January 1994 the RO denied the veteran's 
claim of entitlement to service connection for headaches; the 
veteran was notified of that determination and of his 
appellate rights, but he did not initiate an appeal.

2.  Evidence received since the January 1994 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
headaches.

3.  Headaches were incurred as a result of active military 
service.
 
4.  The veteran's dysthymia is due to or resulting from his 
service-connected Meniere's syndrome (formerly diagnosed as 
labyrinthitis). 


CONCLUSIONS OF LAW

1.  The RO's January 1994 decision denying entitlement to 
service connection for headaches, is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  Certain items of evidence received since the January 1994 
rating decision are new and material, and the veteran's claim 
of entitlement to service connection for headaches has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Headaches were incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  The veteran's dysthymia has been aggravated by his 
service-connected Meniere's syndrome (formerly diagnosed as 
labyrinthitis).  38 U.S.C.A.§§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen for service 
connection for headaches

It does not appear from the record that the RO clearly 
articulated its review in terms of whether new and material 
evidence was received to reopen the claim.  Although some 
documents reference the prior denial, the RO's analysis 
suggests that it may have considered the issue on a de novo 
basis.  However, since an attempt to reopen a claim on the 
basis of new and material evidence is essentially 
jurisdictional in nature in that a review of all of the 
evidence of record is not to be undertaken unless new and 
material evidence is received, the Board must first undertake 
such an analysis before it may proceed to consider the merits 
of the veteran's underlying claim.  See generally Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F. 3d. 1380 (Fed. Cir 
1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The Board therefore proceeds with the following 
analysis and in view of the result finds no prejudice to the 
veteran in doing so.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), pertaining 
to VA's duty to assist veterans in the development of their 
claims, has not changed the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
1991) and implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran is ultimately seeking entitlement to service 
connection for headaches.  The relevant evidence of record at 
the time of the January 1994 denial of the claim is 
summarized in the following paragraphs.

Service medical records show that in January 1985 the veteran 
was seen for biparietal throbbing headaches.  There was 
mention of possible meningoencephalitis but no exact etiology 
was identified.  The veteran was placed on bedrest and 
treated with Fiorinal with improvement.  The veteran was seen 
in February 1985 and gave a two-year history of headaches 
following an automobile accident in 1982 when he sustained a 
whiplash injury.  The assessment was chronic headaches, could 
be vascular.  The veteran was last seen in May 1987 with 
complaints of headaches following trauma to the head 2 weeks 
prior after standing up and hitting his head.  The impression 
was status post concussion syndrome.  He was treated with 
Parafon Forte.

At his March 1990 VA examination there were no complaints or 
diagnosis of headaches.  

A statement from J.J.S. III, M.D., dated January 1993, 
indicated that the veteran suffered from headaches, vertigo 
with blurred vision, and ringing.

At a January 1994 VA examination, the examiner noted that the 
veteran had an extensive history of otitis media and had a 
cholesteatoma and underwent a number of surgeries for repair 
of the cholesteatoma.  The veteran described his headaches as 
beginning in the back of the neck, ascending over the skull 
and setting in an area behind the eyes.  He reported the 
headaches occurred quite frequently and were not associated 
with any photophobia or sonophobia, or nausea and vomiting.  
He indicated that they occurred with varying intensity and 
varying frequency.  The examiner's impression was tension 
type headaches and no abnormal neurologic signs.

Pertinent evidence added to the record following the January 
1994 RO decision includes a VA examination dated in December 
1998 which found chronic pain in both ears, headache, with 
tinnitus and impaired hearing; chronic labyrinthitis.

VA outpatient treatment records dated July 1996 to December 
1999 found normal EEG and when seen in September 1997 he gave 
a history of headaches for 15 years of the occipital area, 
with nausea and vomiting with the worse attacks of 
photophobia.  The assessment was chronic tension headaches.  
In June 1998 chronic daily headaches were diagnosed having a 
vascular component.  In October 1998 the veteran described 
daily headaches upon awakening with an assessment of migraine 
headaches and history of photophobia.

A December 1999 statement from Morton Plant Hospital 
indicated that the veteran was treated for migraine 
headaches, which resolved after treatment with Compazine and 
Demerol IV.

Social Security Administration records dated May 2000 
indicate that the veteran was granted disability benefits due 
to a combination of impairments to include: cholesteatoma, 
vertigo, migraine headaches, status post multiple ear 
surgeries, and depression.

VA outpatient treatment records dated December 1999 to July 
2000 show the veteran's complaint of chronic headaches in 
which the examiner noted that the etiology could be related 
to his chronic ear problems, stress, vascular in nature, or 
mixed (vascular, migraine).  

An examination conducted by S.E.S., M.D., dated in December 
2000 noted that the veteran had been placed on Zoloft for 
pain control as well as Imitrex and had previously been 
taking Verapamil.  It was noted that the veteran had been 
given Promethazine as needed as well as Nasacort.  The 
impression of migraine headaches was given and diets were 
discussed for the migraine headaches and Meniere's syndrome.

At his June 2002 Travel Board hearing, the veteran testified 
that he first noticed his headaches as being severe in 
approximately 1985 when he was stationed on board the America 
for a very severe migraine.  Before that, he indicated, he 
just thought he was experiencing regular headaches.  The 
veteran indicated that he was being treated at the VA for his 
headaches and was taking medication.  He reported that 
Imitrex worked some.  

Evidence received since January 1994 includes medical 
treatment records indicating that he was being treated for 
headaches, which might be linked, to his service connected 
chronic ear problems.  It is found that this represents 
competent medical evidence of a nexus between the veteran's 
headaches and active service, which bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156; Elkins, 
supra.  As new and material evidence has been presented, the 
claim is reopened.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection bilateral hearing loss.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

It is found that the evidence raises a reasonable doubt as to 
the incurrence of the veteran's headaches in service.  
Service medical records show that the veteran was treated for 
headaches on 3 occasions.  In January 1985 the veteran was 
seen for biparietal throbbing headaches.  There was mention 
of possible meningoencephalitis but no exact etiology was 
identified.  The veteran was placed on bedrest and treated 
with Fiorinal with improvement.  The veteran was seen in 
February 1985 and gave a two-year history of headaches 
following an automobile accident in 1982 when he sustained a 
whiplash injury.  The assessment was chronic headaches, could 
be vascular.  The veteran was last seen in May 1987 with 
complaints of headaches following trauma to the head 2 weeks 
prior after standing up and hitting his head.  The impression 
was status post concussion syndrome.  He was treated with 
Parafon Forte.  A statement from J.J.S. III, M.D., dated 
January 1993, indicated that the veteran suffered from 
headaches, vertigo with blurred vision, and ringing.  In 
addition, the veteran complained of headaches at a January 
1994 VA examination, in which the examiner noted that the 
veteran had an extensive history of otitis media and had a 
cholesteatoma and underwent a number of surgeries for repair 
of the cholesteatoma.  VA outpatient treatment records dated 
December 1999 to July 2000 show the veteran's complaint of 
chronic headaches in which the examiner noted that the 
etiology could be related to his chronic ear problems.  
Accordingly, in view of the evidence of record, all 
reasonable doubt is resolved in the veteran's favor, and it 
is found that the veteran's headaches were manifested in 
service, and that service connection for headaches is 
warranted.


II.  Secondary service connection for dysthymia

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated March 1990, and January 1994; VA 
outpatient treatment records dated July 1996 to July 2000; 
statement from J.J.S. III, M.D., dated January 1993; December 
1999 statement from Morton Plant Hospital; Social Security 
Administration records; examination conducted by S.E.S., 
M.D., dated December 2000; transcript of June 2002 Travel 
Board hearing.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussion in the statement of the 
case has informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in 
November 2001, the RO explained the evidence needed to 
establish the basic elements of a claim and told the 
appellant that he must submit evidence showing his treatment.  
The RO also told the veteran that he should inform the RO if 
he had received treatment at VA facilities, and that VA would 
then obtain the records of such treatment.  In a letter dated 
in July 2001, the RO explained the provisions of VCAA and 
told the appellant that VA would assist in obtaining evidence 
and information such as medical reports, employment records, 
and records of federal agencies.  

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim and, therefore, further development 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A is 
not necessary.

Service medical records are negative for any complaints, 
treatment, or diagnoses of a psychiatric disorder.

VA treatment records show that the veteran was seen in 
September 1997 with complaints of chronic ear problems, 
headaches, and questionable depression.  It was noted that 
the veteran was probably suffering from a reactive depression 
secondary to impending divorce and also secondary to chronic 
dizziness and headaches.  In October 1998, the veteran 
complained of continuing severe headaches along with 
responsibility of his 5 year old daughter which made him feel 
desperate, confused, and uncertain about what to do next.  
Records indicate that the veteran continued to have problems 
with chronic headaches, dizziness, and probable reactive 
situational depression.  The veteran was diagnosed with a 
mood disorder in November 1998 and dysthymia later that 
month.  

Social Security Administration records dated May 2000 
indicate that the veteran was granted disability benefits due 
to a combination of impairments to include: cholesteatoma, 
vertigo, migraine headaches, status post multiple ear 
surgeries, and depression.

At his June 2002 Travel Board hearing, the veteran testified 
that he was receiving Social Security benefits for a 
combination of disabilities to include depression.  The 
veteran reported that he was frustrated due to his 
disabilities and inability to work.  He indicated that his 
depression had been linked to his headaches and dizziness.  

The veteran seeks service connection for his dysthymia 
claimed as secondary to his service-connected Meniere's 
syndrome.  Applicable law provides that service connection 
will be granted if it is shown that the veteran has a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The evidence clearly shows that the veteran has depression.  
The veteran is service-connected for Meniere's syndrome.  In 
order for the veteran to be service-connected for dysthymia 
on a secondary basis, the evidence must show that the 
veteran's dysthymia is proximately due to or the result of 
his service-connected Meniere's syndrome.

Under these circumstances the veteran must be granted the 
benefit of the doubt.  Medical records show that the veteran 
suffers from chronic headaches and dizziness.  VA treatment 
records show that the veteran was seen in September 1997 and 
linked the veteran's reactive depression to his headaches and 
dizziness.  Ongoing VA outpatient treatment records have 
noted continued chronic headaches and dizziness with a 
diagnosis of reactive depression.  Based on the competent 
medical reports in the record, the evidence is at least in 
equipoise as to this question.  Under these circumstances the 
veteran must be granted the benefit of the doubt.  For this 
reason, in accordance with Allen, 7 Vet. App. at 439, service 
connection is warranted for dysthymia, as secondary to the 
service-connected Meniere's syndrome.


ORDER

The veteran's claim of entitlement to service connection for 
headaches is reopened and granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for dysthymia, as secondary to Meniere's 
syndrome (formerly diagnosed as labyrinthitis) is granted, 
subject to controlling regulations governing the payment of 
monetary awards. 


REMAND

As noted above, the veteran filed a timely notice of 
disagreement (see statement received by RO in December 2001) 
with an October 2001 RO decision denying the veteran's claims 
for an increased rating for Meniere's syndrome (formally 
diagnosed as labyrinthitis) currently evaluated as 30 percent 
disabling and for entitlement to individual unemployability.  
However, a statement of the case on this matter has not been 
issued by the RO.

In Manlicon v. West, 12 Vet. App. at 238, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
these circumstances where a notice of disagreement is filed, 
but a statement of the case has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued.

Accordingly, the case is remanded to the 
RO for the following development:

The RO should issue a statement of the 
case on the issues of entitlement to an 
increased rating for Meniere's syndrome 
(formally diagnosed as labyrinthitis) 
currently evaluated as 30 percent 
disabling and for entitlement to 
individual unemployability.  The veteran 
and his representative are advised that 
they must submit a timely substantive 
appeal to perfect their right to 
appellate review by the Board.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome as to these issues.  The veteran 
need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



